Citation Nr: 1031259	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a cervical spine disability; and 
if so, entitlement to service connection.

2.  Entitlement to service connection for a neurological 
disability of the left hand, claimed as secondary to Agent Orange 
exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that declined to reopen the Veteran's service 
connection claim for residuals of a cervical spine injury and 
denied service connection for a neurological disability of the 
left hand.

In March 2004, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This case was previously before the Board in February 2005 and 
was remanded for further development.  Then, in November 2005, 
the Board determined that new and material evidence had not been 
received to reopen a service connection claim for residuals of a 
cervical spine injury and denied service connection for a 
neurological disability of the left hand.  The Veteran thereafter 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Court issued a 
judgment that vacated the November 2005 Board decision with 
respect to both claims and remanded the case for action in 
compliance with its Memorandum Decision.

The Board remanded the case for development in accord with the 
Memorandum Decision in January 2008.  The case was again remanded 
in May 2009, and has since returned to the Board for further 
appellate consideration.

In a statement received in February 2009, the Veteran indicated 
that he wished to remove the Veterans of Foreign Wars (VFW), as 
his appointed representative.  In March 2010, VFW submitted a 
motion to the Board seeking withdrawal of representation, and in 
response, the undersigned Veterans Law Judge determined that VFW 
presented good cause to withdraw as the Veteran's representative 
pursuant to 38 C.F.R. § 20.608 (2009).   In the Veteran's 
February 2009 correspondence and subsequent correspondence 
received in April 2010, the Veteran did not indicate that he 
wished to appoint another representative; therefore the Board 
finds that he wishes to represent himself in this matter.  

The issue of whether new and material evidence has been 
received to reopen a service connection claim for 
schizophrenia has been raised by the record (see Veteran's 
statement received in February 2009).  Review of the 
record shows that the RO granted pension benefits in 
August 1970 on account of the Veteran's psychiatric 
disability, but service connection for such disability was 
denied in August 1970 and then again in May 1971.  The 
current new and material evidence claim for schizophrenia 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  A January 1985 rating decision denied service connection for 
residuals of a cervical spine injury on the basis that such 
disability was not shown to be related to service; the Veteran 
did not file a timely appeal following appropriate notice, and 
that decision became final.

2.  The Veteran petitioned to reopen his service connection claim 
for a cervical spine disability prior to August 29, 2001.

3.  Evidence received since the January 1985 decision does not 
bear directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the Veteran's 
service connection for a cervical spine disability.

4.  The Veteran served in the Republic of Vietnam.

5.  Service discharge examination report is negative for a 
neurological disability of the left hand and an upper extremity 
abnormality; a neurological disability of the left hand was first 
noted years following separation from service, and a clear 
preponderance of the evidence is against a finding that the 
current neurological disability of the left hand is related to 
the Veteran's active military service, including herbicide 
exposure in Vietnam.


CONCLUSIONS OF LAW

1.  A January 1985 rating decision denying service connection for 
residuals of a cervical spine injury is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

2.  Evidence received since the January 1985 rating decision that 
denied service connection for residuals of a cervical spine 
injury is not new and material, and the Veteran's service 
connection claim for a cervical spine disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  A neurological disability of the left hand was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Where the veteran files a claim to reopen a previously denied 
service connection issue, the appellant must be supplied with 
notice of the evidence and information necessary to reopen the 
claim for service connection, the evidence and information 
necessary to establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of the 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

VCAA notice was provided to the Veteran in March 2002, December 
2002, August 2008, July 2009, October 2009, and December 2009.  
These letters informed the Veteran of what evidence was required 
to substantiate his claims, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The notice 
requirements for new and material evidence claims set forth in 
Kent, supra, were collectively met by the August 2008, July 2009, 
and October 2009 notice letters.  Thereafter, the claims were 
readjudicated by way of a February 2010 supplemental statement of 
the case.

VA also has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Service entrance and discharge examination reports are of record, 
however the Veteran's service treatment records are unavailable.  
The RO requested such records and according to a September 1970 
letter from the Service Department, it was unable to locate any 
of the Veteran's treatment records.  The RO also requested 1969-
1970 treatment records from the Old Little Rock VA medical 
center, as well as any treatment records from the Muskogee VA 
Medical Center.  Nevertheless, after thorough searches, these 
records were not located.  Accordingly, the Board finds that any 
further efforts to obtain such records would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the service entrance and discharge 
reports, the claims folder contains treatment records from the VA 
Medical Center in Little Rock, Social Security Administration 
(SSA) records, as well as private medical evidence.  The Veteran 
was afforded examinations for VA purposes in July 1970, June 
1972, and July 1980; he also underwent an Agent Orange 
examination in September 2000, and neurological examinations in 
September 2008 and July 2009.  Moreover, the Veteran was afforded 
a personal hearing before the undersigned Veterans Law Judge.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

In a January 1985 decision, the RO denied service connection for 
residuals of a cervical spine injury, and the Veteran was 
notified of that decision in the same month.  The Board 
acknowledges the Veteran's argument advanced in April 2010 that 
he never received the January 1985 rating decision.  There is 
nothing on file, however, indicating that January 1985 rating 
decision and notice letter were not mailed to his correct address 
of record.  The notice letter indicates that VA Form 1-4107 
(which explained the appellant's procedural and appeal rights) 
was enclosed.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may be 
rebutted only by "clear evidence to the contrary."  Schoolman v. 
West, 12 Vet. App. 307, 310 (1999).

Thus, the Board finds that the Veteran was properly notified of 
the January 1985 decision, as the record lacks clear evidence to 
rebut the presumption of administrative regularity.  His mere 
assertion that he did not receive that rating decision is 
insufficient to rebut this presumption of regularity in the 
administrative process, and there has been no allegation or 
evidence of any clear and unmistakable error in that decision.  
38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 340.

Therefore, as the Veteran did not file a timely appeal of the 
January 1985 rating decision, it became final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since the January 1985 rating decision is final, the Veteran's 
service connection claim for residuals of a cervical spine injury 
may be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  See 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a) (2002).  This 
amendment applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  As the record 
contains correspondence from the Veteran dated in January 2001 
that expresses a desire for entitlement to service connection for 
a back disability, the amended regulation does not apply.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

As the last final disallowance of the Veteran's service 
connection claim for residuals of a cervical spine injury was a 
January 1985 rating decision, the Board must now determine 
whether new and material evidence sufficient to reopen the claim 
has been received subsequent to the January 1985 decision.

The RO, in its January 1985 rating decision, denied service 
connection for residuals of a cervical spine injury on the basis 
that there was no evidence of a cervical spine disability in 
service and thus, no evidence of a nexus between such disability 
and service.  Service entrance and discharge examination reports 
were negative for any treatment or diagnoses pertinent to the 
cervical spine.  The first evidence of a cervical spine 
disability is an April 1980 VA hospital summary report showing 
that the Veteran underwent cervical decompression and fusion due 
to a herniated nucleus pulposus of the cervical spine; that 
cervical spine injury was attributed to a truck accident that had 
occurred one month prior, and there was no showing that the 
Veteran's cervical spine disability was related to service.  
Thus, in this case, to be new and material, the evidence needs to 
show a nexus between the Veteran's residuals of a cervical spine 
injury and active service.

On review, the Board finds that new and material evidence has not 
been received since the January 1985 rating decision to reopen 
the Veteran's service connection claim for residuals of a 
cervical spine injury.  In this regard, the evidence received 
since the January 1985 rating decision includes VA medical 
evidence, private medical evidence, the Veteran's contentions, 
other lay statements, a hearing transcript, and SSA records.  SSA 
records which deemed the Veteran disabled beginning in 1980 are 
new, however, they are not material in that they fail to show a 
nexus between cervical spine disability and service.  The VA 
medical evidence and private medical evidence included with the 
SSA records reflects 1980's treatment for a cervical spine 
disability; such evidence is either duplicative or cumulative of 
the evidence already considered.  The remaining VA medical 
evidence not included in the SSA records is not pertinent to a 
cervical spine disability and does not establish a nexus between 
current disaibilty and service.  Finally, the Veteran's 
statements and other lay statements to the effect that the 
Veteran's residuals of a cervical spine injury are related to 
service are cumulative of contentions already considered by the 
RO.  

In sum, the evidence submitted since the January 1985 rating 
decision is not material in that it does not establish a 
relationship between residuals of a cervical spine injury and 
service.  Rather, the new evidence reflects that the Veteran's 
cervical spine disability had its onset in 1980 following a truck 
accident.  The newly received evidence does not bear directly and 
substantially upon the specific matter under consideration.  It 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the evidence 
cannot be considered new and material for the purpose of 
reopening the service connection claim for residuals of a 
cervical spine injury.  Accordingly, the claim must be denied.



III.  Service Connection Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if an organic disease of the 
nervous system became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a Veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and ending 
on May 7, 1975), the Veteran is presumed to have been exposed to 
herbicides, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service. The last date on which a Veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending May 7, 1975.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

In this case, the fact that the Veteran had service in Vietnam is 
undisputed; his DD-214 indicates that he served approximately six 
months in Vietnam, and therefore he is afforded the presumption 
of Agent Orange exposure while serving in Vietnam.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, diabetes 
mellitus, and soft- tissue sarcomas.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).

The Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that a presumption 
of service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
the following conditions:  1) hepatobiliary cancers; 2) nasal and 
nasopharyngeal cancer; 3) bone cancers; 4) breast cancer; 5) 
cancers of the female reproductive system; 6) urinary bladder 
cancer; 7) renal cancer; 8) testicular cancer; 9) leukemia; 10) 
reproductive effects (abnormal sperm parameters and infertility); 
11) Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 21) 
brain tumors; 22) amyloidosis; and 23) any other condition for 
which the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 67 Fed. Reg. 42600 (June 
24, 2002).

Here, the Board observes that, in March 1983, it denied service 
connection for neuropathy of the arms.  In March 1994, the RO 
denied service connection for a neurological disability of the 
arms, claimed as a result of Agent Orange exposure. Currently, 
the Veteran asserts that his neurological disability of the left 
hand is related to service, to include Agent Orange exposure 
therein.

Medical evidence confirms a neurological disability of the left 
hand, thereby satisfying the first element of the Veteran's 
service connection claim.  Recently, according to a September 
2008 VA examination report, the Veteran was diagnosed with post-
surgical neurological deficit of the left hand from surgery to 
the forearm in the early 1970's.  Similarly, a July 2009 VA 
examiner found neurological deficits consistent with a "left 
radial nerve palsy, which is related to his surgery in the early 
1970's, as well as sensory and reflex changes in the upper 
extremities but especially in the right C-6 distribution, related 
to his old cervical spine problems." 

Despite the current disability, a neurological disability of the 
left hand is not included the list of presumptive disabilities 
associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2009).  Thus, the Board finds that the Veteran's claim for 
presumptive service connection for a neurological disability of 
the left hand based on Agent Orange exposure is not warranted.

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation).

Considering the instant claim on a direct basis, the Board notes 
that there is no evidence of a neurological disability of the 
left hand in service.  The first objective evidence of left hand 
problems is dated in 1972, approximately five years following the 
Veteran's discharge from service.  At that time, in 1972, he 
underwent exploratory surgery of the left radial nerve (see July 
1980 VA examination report).  The Board concedes that the 
Veteran's complete service treatment records are unavailable; 
however, his discharge examination report is completely negative 
for a neurological disability of the left hand. 

Furthermore, there is no medical evidence relating the Veteran's 
current neurological disability of the left hand to his period of 
active service.  In this regard, the September 2008 VA examiner 
opined that the Veteran's neurological deficit in his left hand 
is not due to, or directly related to, herbicide exposure.  
Moreover, the July 2009 VA examiner opined that he can find no 
way to relate the Veteran's neurological disability of the left 
hand to herbicide exposure during his service time.  
Significantly, the record does not contain an etiology opinion 
favorable to the claim.  

The Board has considered the Veteran's contention that his 
current neurological disability of the left hand is the result of 
his military service.  The Court has held that a veteran is 
competent to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that the Veteran is competent to 
describe his neurological symptomatology.  See Barr v Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, going 
to the probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  

However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Instead, the Board 
is relying on the negative neurological and upper extremity 
evaluations taken at discharge, that the Veteran did not seek 
treatment for left hand complaints until five years later, and 
the opinions of the competent VA examiners who concluded that the 
Veteran's neurological disability of the left hand is not the 
result of his active service, to include Agent Orange exposure.  
The Board finds that the September 2008 and July 2009 VA opinions 
are the most probative evidence of record as to the relationship 
between the Veteran's current neurological disability of the left 
hand and service, and ultimately outweighs the lay reports of 
etiology.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for neurological disability of the left hand, 
and the benefit-of-the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.


ORDER

New and material evidence has not been received to reopen the 
service connection claim for a cervical spine disability; the 
claim to reopen is denied.

Entitlement to service connection for a neurological disability 
of the left hand, claimed as secondary to Agent Orange exposure, 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


